Stallcup. C.
It is argued here that the court erred in striking out or dismissing the petition of intervention, and in maintaining this action. It does not appear that *316there was any error against appellant in the court’s order denying the intervention. We do not, however, concede that any question upon this order could arise in any way upon this appeal, as the order was against the intervenor and not against the appellant. The evidence touching the proceedings for injunction and receiver, in the case referred to, does not in any way show that the temporary restraining order made therein constituted any reason against the maintenance of this action or defense to the same. The judgment should be affirmed.
De France and Rising, CO., concur.
Per Curiam.
For the reasons above given in the opinion of Commissioner Stallcup the judgment is affirmed.

Affirmed.